Citation Nr: 1010193	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
October 1945.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, denying service connection for the cause of 
the Veteran's death.  In December 2004, the appellant 
submitted a notice of disagreement and subsequently perfected 
her appeal in February 2006.

In a December 2008 decision, the Board denied the matter on 
appeal.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2009, the Court issued an order granting a joint 
motion to remand (JMR) the appeal to the Board.  The appeal 
was returned to the Board for action consistent with the 
October 2009 JMR and Court order.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required on her part.


REMAND

The appellant contends that the Veteran's death was the 
result of his service-connected bronchiectasis.  Thus, she 
believes service connection for the cause of death is 
warranted.

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the readjudication of the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death, consistent with the JMR and Court order.

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2009).

The appellant was afforded a VA opinion as to the cause of 
the Veteran's death in April 2006.  The VA physician reviewed 
the Veteran's claims file, including the February 2004 death 
certificate and the November 2004 corrected death 
certificate.  Although the November 2004 corrected death 
certificate listed the Veteran's service-connected 
bronchiectasis as an immediate cause of death, the VA 
physician found that the medical evidence did not reflect 
that the Veteran had active bronchiectasis or that it caused 
his death.  Rather, she concluded that the cause of the 
Veteran's death was multi-organ failure, as a result of renal 
failure, hepatic failure, congestive heart failure, and 
chronic obstructive pulmonary disease (COPD).  However, the 
VA physician failed to address any potential relationship 
between the Veteran's service-connected bronchiectasis and 
his COPD.  Thus, the appellant must be afforded a new VA 
opinion to discuss this.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for a VA 
pulmonologist to provide an opinion as to 
the cause of the Veteran's death.  The 
examiner must review pertinent documents in 
the Veteran's claims file, including the 
February 2004 death certificate, the 
November 2004 corrected death certificate, 
and the March 2005 letter from Dr. Taylor 
regarding his amendments to the death 
certificate.  This review of pertinent 
documents in the claims file must be noted 
in the examination report.

The examiner should be asked to provide an 
opinion as to whether the Veteran's 
service-connected bronchiectasis was a 
principal or contributory cause of death, 
including any possible relationship to his 
COPD.  The examiner must specifically 
address:

A.  Is bronchiectasis considered a form 
of COPD?

B.  Were there any chronic current 
residuals of the Veteran's service-
connected bronchiectasis, either active 
or inactive?

C. What, if any, part did the Veteran's 
service-connected bronchiectasis play in 
the development of the Veteran's COPD and 
his subsequent death?

D.  To the extent possible, discern the 
effects of any of the Veteran's service-
connected and non service-connected 
disabilities on any diagnosed lung 
disorders.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim of entitlement to 
service connection for the cause of the 
Veteran's death should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

